Name: 80/40/EEC: Commission Decision of 30 November 1979 concerning the reimbursement by the EAGGF, Guidance Section, to the Kingdom of Belgium of the premiums paid during 1978 for conversion in the wine sector (Only the French and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-01-18

 Avis juridique important|31980D004080/40/EEC: Commission Decision of 30 November 1979 concerning the reimbursement by the EAGGF, Guidance Section, to the Kingdom of Belgium of the premiums paid during 1978 for conversion in the wine sector (Only the French and Dutch texts are authentic) Official Journal L 013 , 18/01/1980 P. 0046****( 1 ) OJ NO L 135 , 24 . 5 . 1976 , P . 34 . ( 2 ) OJ NO L 144 , 31 . 5 . 1978 , P . 9 . ( 3 ) OJ NO L 226 , 18 . 8 . 1976 , P . 10 . ( 4 ) OJ NO L 200 , 8 . 8 . 1977 , P . 25 . COMMISSION DECISION OF 30 NOVEMBER 1979 CONCERNING THE REIMBURSEMENT BY THE EAGGF , GUIDANCE SECTION , TO THE KINGDOM OF BELGIUM OF THE PREMIUMS PAID DURING 1978 FOR CONVERSION IN THE WINE SECTOR ( ONLY THE FRENCH AND DUTCH TEXTS ARE AUTHENTIC ) ( 80/40/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1163/76 OF 17 MAY 1976 ON THE GRANTING OF A CONVERSION PREMIUM IN THE WINE SECTOR ( 1 ), AS LAST AMENDED BY REGULATION ( EEC ) NO 361/79 ( 2 ), AND IN PARTICULAR ARTICLE 10 ( 2 ) THEREOF , HAVING REGARD TO COMMISSION REGULATION ( EEC ) NO 2034/76 OF 17 AUGUST 1976 LAYING DOWN DETAILED RULES AND CONDITIONS FOR THE GRANTING OF THE CONVERSION PREMIUM IN THE WINE SECTOR ( 3 ), WHEREAS THE KINGDOM OF BELGIUM HAS SUBMITTED AN APPLICATION FOR REIMBURSEMENT OF ALL THE EXPENDITURE INCURRED DURING 1978 ON THE GRANTING OF PREMIUMS ; WHEREAS THIS APPLICATION COMPLIES WITH THE PROVISIONS OF COMMISSION DECISION NO 77/491/EEC OF 24 JUNE 1977 CONCERNING APPLICATIONS FOR REIMBURSEMENT IN RESPECT OF A CONVERSION PREMIUM IN THE WINE SECTOR PURSUANT TO REGULATION ( EEC ) NO 1163/76 ( 4 ); WHEREAS AN EXAMINATION OF THE INFORMATION SUPPLIED SHOWS THAT PREMIUMS TOTALLING BFRS 338 114 HAVE BEEN PAID AS STIPULATED IN REGULATION ( EEC ) NO 1163/76 AND THE RULES FOR ITS APPLICATION ; WHEREAS THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND , GUIDANCE SECTION , SHOULD ACCORDINGLY REIMBURSE 50 % OF THIS AMOUNT , NAMELY BFRS 169 057 ; WHEREAS THE EAGGF COMMITTEE HAS BEEN CONSULTED ON THE FINANCIAL ASPECTS , AND IN PARTICULAR ON THE FUNDS AVAILABLE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE AID FROM THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND , GUIDANCE SECTION , TOWARDS EXPENDITURE INCURRED BY THE KINGDOM OF BELGIUM DURING 1978 ON CONVERSION PREMIUMS IN THE WINE SECTOR IS FIXED AT BFRS 169 057 . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE KINGDOM OF BELGIUM . DONE AT BRUSSELS , 30 NOVEMBER 1979 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT